UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December 3, 2010 j2 Global Communications,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-25965 (Commission File Number) 51-0371142 (IRS Employer Identification No.) 6922 Hollywood Blvd. Suite 500 Los Angeles, California90028 (Address of principal executive offices) (323)860-9200 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On December 6, 2010, j2 Global Communications Inc. (“j2 Global”) filed a Current Report on Form 8-K to report that on December 3, 2010, j2 Global completed the acquisition of Protus IP Solutions, Inc. (“Protus”).This Form 8-K/A is being filed to provide the financial statements described under Item 9.01 below. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Business Acquired. The following audited consolidated financial statements of Protus IP Solutions, Inc. presented in Canadian Dollars are attached hereto as Exhibit 99.1 and incorporated herein by reference: · Audited consolidated financial statements at December 31, 2009 and 2008 and for the three year period ended December 31, 2009. The following unaudited consolidated financial statements of Protus IP Solutions, Inc. presented in Canadian Dollars are attached hereto as Exhibit 99.2 and incorporated herein by reference: · Unaudited consolidated financial statements at September 30, 2010 and for the nine months ended September 30, 2010 and 2009. (b) Unaudited Pro Forma Condensed Combined Financial Statements. The following unaudited pro forma condensed combined financial statements of j2 Global Communications, Inc. presented in U.S. Dollars are attached hereto as Exhibit 99.3 and incorporated herein by reference: · Unaudited Pro Forma Condensed Combined Balance Sheet as of September 30, 2010; and, · Unaudited Pro Forma Condensed Combined Statement of Operations for the nine months ended September 30, 2010 and the year ended December 31, 2009. (d) Exhibits Exhibit Number Description Consent of Independent Auditors, PriceWaterhouseCoopers LLP Audited consolidated financial statements of Protus IP Solutions, Inc. at December 31, 2009 and 2008 and for the three year period ended December 31, 2009. Unaudited Condensed Combined Financial Statements of Protus IP Solutions, Inc. at September 30, 2010 and for the nine months ended September 30, 2010 and 2009. Unaudited Pro Forma Condensed Combined Balance Sheet as of September 30, 2010 and Unaudited Pro Forma Condensed Combined Statement of Operations for the year ended December 31, 2009 and the nine months ended September 30, 2010 of j2 Global Communications, Inc. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. j2 Global Communications, Inc. (Registrant) Date: February 7, 2011 By: /s/ Kathleen Griggs Kathleen Griggs Chief Financial Officer - 3 - INDEX TO EXHIBITS Exhibit Number Description Consent of Independent Auditors, PriceWaterhouseCoopers LLP Audited consolidated financial statements of Protus IP Solutions, Inc. at December 31, 2009 and 2008 and for the three year period ended December 31, 2009. Unaudited Condensed Combined Financial Statements of Protus IP Solutions, Inc. at September 30, 2010 and for the nine months ended September 30, 2010 and 2009. Unaudited Pro Forma Condensed Combined Balance Sheet as of September 30, 2010 and Unaudited Pro Forma Condensed Combined Statement of Operations for the year ended December 31, 2009 and the nine months ended September 30, 2010 of j2 Global Communications, Inc. - 4 -
